Citation Nr: 9914072	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-43 638	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for an upper 
respiratory disorder.

3.  Entitlement to service connection for 
depression/nervousness.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for allergies with skin 
manifestations.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

7.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
September 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 1994, January 1996, and 
December 1997 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence of any current 
anemia that is related to an incident of the veteran's active 
military service.

2.  There is no competent medical evidence of record of a 
current upper respiratory disorder, that is related to an 
incident of the veteran's active military service.

3.  There is no competent medical evidence of record of a 
nexus, or link, between any current depression/nervousness, 
and an incident of the veteran's active military service.

4.  A recent VA psychiatric examination failed to show the 
diagnostic criteria for PTSD, and there is no medical 
evidence of a current diagnosis of PTSD of record.

5.  In an October 1980 rating decision, the RO denied claims 
for service connection for an allergy, and for a back 
condition; that decision was not appealed.

6.  Evidence associated with the veteran's claims file 
subsequent to the October 1980 rating decision, either alone 
or in conjunction with evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for an 
allergy with skin manifestations and for a back condition.

7.  The veteran is not presently service-connected for any 
disabilities.

8.  The veteran's nonservice-connected disabilities consist 
of major depression, evaluated as 30 percent disabling; a 
back condition, evaluated as noncompensable; allergies, 
evaluated as noncompensable; stomach cramps, evaluated as 
noncompensable; anemia, evaluated as noncompensable; and a 
reported history of PTSD, with no medical evidence of any 
current disability; the combined disability evaluation is 30 
percent.

9.  The veteran was born in January 1951; she completed high 
school and two years of college; she also indicated that she 
had four years of training in law enforcement; her previous 
work experience includes a position as a receptionist, which 
is her current job, according to the most recent evidence of 
record.

10.  The veteran's disabilities are not productive of a total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.
11.  The most recent evidence of record indicates that the 
veteran is currently employed, and her disabilities do not 
permanently preclude her from engaging in substantially 
gainful employment consistent with her age, education, and 
occupational background.


CONCLUSIONS OF LAW

1. The veteran has not presented evidence of a well grounded 
claim for service connection for anemia.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for an upper respiratory 
disorder.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for depression/nervousness.  
38 U.S.C.A. § 5107 (West 1991).

4.  The veteran has not presented evidence of a well grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107 
(West 1991).

5.  The October 1980 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

6.  Evidence associated with the veteran's claims file 
subsequent to the October 1980 rating decision is not new and 
material, and the veteran's claim for entitlement to service 
connection for allergies with skin manifestations has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

7.  Evidence associated with the veteran's claims file 
subsequent to the October 1980 rating decision is not new and 
material, and the veteran's claim for entitlement to service 
connection for a back disorder has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

8.  The requirements for entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes 
have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, 
4.15, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Applicable Law

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  In 
reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

B.  Anemia

The veteran contends that she currently has anemia, which had 
its onset during her active military service.  The veteran's 
service medical records include a report of a complete blood 
count (CBC) performed in August 1972, which revealed a 
hemoglobin of 10.3 and a hematocrit of 29.9 percent; it 
appears that the results of the blood study were interpreted 
as showing a normochromic normocytic anemia.  However, there 
is no medical evidence of a current anemia that is linked to 
service, including the results of the CBC in 1972.

In a May 1995 hearing before an RO hearing officer, the 
veteran testified that she was pregnant in service, but did 
not immediately seek pre-natal care.  Consequently, she feels 
that her pregnancy deprived her of iron.  She also stated 
that she was told be a doctor that she had anemia.  Further, 
she indicated that she was not currently on any medication 
for anemia, but that the doctors had told her to eat certain 
foods that were high in iron.  In May 1995, the RO received a 
statement from the veteran's mother, which indicates that the 
veteran returned from service with severe anemia.  

The veteran's claims file contains numerous private medical 
records from various sources, reflecting treatment for 
medical conditions following service separation.  The record 
also contains post-service VA outpatient treatment records.  
However, those records are silent for any clinical findings 
of anemia, including any evidence that the veteran currently 
has anemia.  

In light of the foregoing, the Board finds that the veteran's 
claim for service connection for anemia must fail as not well 
grounded.  As noted earlier, an essential element for 
establishing a well grounded claim for service connection is 
medical evidence of a current disability.  See Epps, 126 F. 
3d at 1468.  In the present case, there is no medical 
evidence of record that the veteran currently has anemia.  
The Board acknowledges the veteran's contentions, and the 
statement by her mother, that she developed anemia during 
service and had anemia following service.  However, as the 
veteran and her mother do not appear to have any medical 
expertise or training, they are not competent to comment on 
the presence of a current disorder, including the etiology of 
a disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (laypersons are not competent to offer medical 
opinions); see also Grottveit, 5 Vet. App. at 93 (lay 
assertions of medical [etiology] cannot constitute evidence 
to render a claim well grounded under section 5107(a)).  In 
short, while there is medical evidence that the veteran had 
anemia in service, in the absence of competent medical 
evidence of a current diagnosis of anemia, which is medically 
linked to the veteran's military service, the appeal must 
fail as not well grounded. 

C.  Upper Respiratory Disorder

The veteran contends that she developed a breathing problem 
during service after she was given some sort of shot.  A 
review of her service medical records reveal that in January 
1972, the veteran was seen with complaints of a sore throat, 
and she was diagnosed with an upper respiratory infection.  
However, that condition appears to have been acute and 
transitory, and her service medical records are otherwise 
negative for any evidence of an upper respiratory disorder.  

The medical evidence following separation from service is 
essentially negative for a diagnosis of an upper respiratory 
disorder.  In that regard, the Board notes that a private 
medical record from Rush Anchor indicates that in December 
1993 the veteran had an upper respiratory infection, but it 
resolved in two weeks.  In August 1995, the veteran underwent 
a VA examination for non-tuberculous diseases and injuries of 
the respiratory system.  The veteran complained that she 
sometimes had difficulty catching her breath, and would 
sometimes develop a burning sensation in her substernal areas 
after experiencing shortness of breath.  The diagnosis was 
atypical chest pain.  It was noted that some features of the 
veteran's complaints were suggestive of gastroesophageal 
reflux, as she indicated some relief with antacids.  The 
examiner also indicated that the veteran's shortness of 
breath and chest pain may be suggestive of angina.  However, 
there was no diagnosis made, and no diagnosis of a 
respiratory disorder.  VA pulmonary function studies taken in 
September 1995 were normal.  

The Board has thoroughly reviewed the evidence of record, and 
finds that the veteran's claim must fail as not well grounded 
as there is no current diagnosis of a respiratory disorder, 
nor is there any evidence of an in-service respiratory 
disorder.  The Board acknowledges the veteran's complaints of 
shortness of breath, however, as the veteran is a lay person 
without any medical expertise or training, she is not 
competent to comment on the presence of a current disorder or 
to relate it to an incident of military service.  See 
Espiritu, 2 Vet. App. at 494-5; see also Grottveit, 5 Vet. 
App. at 93.  As such, the appeal must fail as not well 
grounded. 

D.  Depression/Nervousness

The veteran contends that she has depression and nervousness 
as a direct result of her active military service.  Her 
service medical records are negative for any complaints or 
diagnosis of depression or nervousness.  Following service 
separation, in a May 1995 hearing, the veteran testified that 
she developed a nervous condition when she was pregnant, and 
had to stay in the barracks alone.  

VA outpatient treatment records reflecting treatment from 
June 1997 to September 1997 reveal that the veteran indicated 
that she had been raped in service, although she never 
reported the rape.  Those records contain a diagnosis of 
depression.  In September 1997, the RO received statements 
from the veteran's mother and daughter, in which they 
indicated that the veteran had told them about the rape.  In 
an October 1997 VA examination, the veteran was diagnosed 
with major depression.  It was noted that the veteran had no 
history of psychiatric hospitalization, although she had been 
attending an outpatient treatment psychiatric program since 
January 1997.

The Board has reviewed all the evidence of record, but finds 
that the veteran's claim must fail as not well grounded.  In 
that regard, the Board notes that the veteran has presented 
adequate evidence of a current diagnosis of depression.  
However, other than the veteran's own statements, and the 
statement from her mother and daughter, the record is devoid 
of any competent medical evidence of a nexus, or link, 
between the veteran's current depression and an incident of 
her active military service.  Without medical expertise or 
training, the veteran and her mother and daughter are not 
competent to establish that the veteran's current depression 
is etiologically related to her active military service.  See 
Espiritu, 2 Vet. App. at 494-5; see also Grottveit, 5 Vet. 
App. at 93.  As such, the appeal must fail as not well 
grounded. 

E.  PTSD

The requirements for establishing a well grounded claim for 
service connection differ slightly from other disabilities.  
A claim for service connection for PTSD is well grounded when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted). 

In the present case, the Board finds that the record is 
devoid of a diagnosis of PTSD.  Without a diagnosis of PTSD, 
the veteran's claim for service connection for PTSD must fail 
as not well grounded.  In that regard, the Board notes that 
in October 1997, the veteran underwent a VA PTSD examination.  
However, the diagnosis was major depression; there was no 
finding of PTSD.  In the absence of evidence of a PTSD 
diagnosis, the Board need not comment on the adequacy of the 
veteran's claimed in-service stressors.  In short, the appeal 
is denied based on lack of a current diagnosis of PTSD.  See 
Cohen, supra.  

F.  Conclusion

As the veteran has not presented evidence of well-grounded 
claims for service connection for anemia, for an upper 
respiratory disorder, for depression and/or nervousness, and 
for PTSD, the VA is under no further duty to assist the 
veteran in developing the facts pertinent to those claims.  
See Epps, 126 F.3d at 1468 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  Furthermore, 
the Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well ground the veteran's 
claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well grounded 
claims for service connection for anemia, for an upper 
respiratory disorder, for depression/nervousness, and for 
PTSD.  See McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. 
at 77-78.  In that regard, competent medical evidence is 
needed that establishes a current diagnosis of the claimed 
disorders, as well as competent medical evidence of a nexus 
or link between a current disorder and an incident of the 
veteran's active military service.  For service connection 
for PTSD, there must be evidence of a current diagnosis of 
PTSD, that is based on verified in-service stressors.  






II.  New and Material Evidence

The veteran is claiming service connection for allergies with 
skin manifestations, and for a back disorder.  The Board 
notes that in an October 1980 rating decision, the RO denied 
service connection for an allergy and for a back condition, 
on the basis that there was no evidence that such disorders 
were manifest during the veteran's active military service.  
The veteran was notified of that decision, including her 
appellate rights, but she did not initiate a timely appeal, 
and the October 1980 rating decision became final.  
38 U.S.C.A. § 7105(a)(c) (West 1991).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence is evidence that was not previously of record, and 
which bears directly and substantially upon the specific 
matter under consideration.  Such evidence must not be 
cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. Sept. 16, 1998).  

If the Board determines that new and material evidence has 
been presented to reopen a finally denied claim, then 
immediately upon reopening the claim the Board must determine 
whether, based on all the evidence of record, and presuming 
the credibility of such evidence, the claim as reopened is 
well grounded.  Elkins v. West, No. 97-1534, at 15 (Feb. 17, 
1999).  If the claim is well grounded, the Board must proceed 
to evaluate the merits of the claim, after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107 has been satisfied.  
Id.  However, "a reopened claim is not necessarily a well-
grounded claim and, absent a well-grounded claim, the 
adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, No. 97-2180, at 4 (Feb. 17, 
1999).

In February 1994, the RO received from the veteran an 
application to reopen her claims for service connection for 
an allergy with skin manifestations and for a back disorder.  
The pertinent evidence associated with the veteran's claims 
folder subsequent to the October 1980 rating decision is 
discussed below.

The record appears to be negative for any clinical evidence 
of allergies with skin manifestations.  In May 1995, the 
veteran testified before an RO hearing officer that during 
basic training she developed hives, which would itch all the 
time, and for which she treated with witch hazel.  She also 
indicated that she would have allergies when she went into 
the forest, and she would self-medicate her allergies.  The 
record is otherwise negative for any evidence of allergies, 
including allergies with skin manifestations.  

In regard to a back disorder, the Board notes that subsequent 
to the October 1980 rating decision, the record contains 
adequate evidence that the veteran has been seen on various 
occasions for treatment of her complaints of back pain.  For 
example, in July 1990, the veteran was seen at the Anchor 
Organization for Health Maintenance (Anchor) with complaints 
of back pain, due to falling down stairs in June 1990.  In 
March 1993, the veteran was again seen at Anchor with 
complaints of back pain, and the assessment was lumbosacral 
strain and cervical strain.  There are also additional 
records from Rush Anchor, including records dated from April 
1993 to August 1993, which reveal that the veteran was seen 
with complaints of back pain.  

In the May 1995 hearing, the veteran testified that she hurt 
her back in service when she was cleaning, and when she tried 
to stop a friend from jumping out of the window.  She 
indicated that her back still hurt, and that she was limited 
in her activities due to the back pain.  She also indicated 
that she was given muscle relaxers for her back.  

The Board has thoroughly reviewed all the evidence of record, 
as summarized above.  Moreover, in doing so, the Board 
reiterates that the RO denied service connection for 
allergies and a back disorder in the October 1980 rating 
decision on the basis that there was no evidence of in-
service incurrence of either of the claimed disorders.  The 
Board finds that the record remains devoid of competent 
evidence that the veteran developed allergies with skin 
manifestations or a back disorder during service, and for the 
reasons set forth below, the Board finds that the veteran has 
not submitted new and material evidence of such significance 
that it must be considered in order to fairly adjudicate the 
merits of the veteran's claims.  See 38 C.F.R. § 3.156(a). 

The Board acknowledges that the evidence submitted subsequent 
to the October 1980 rating decision is new, in the sense that 
it was not previously of record.  However, the substance of 
such "new" evidence is duplicative of evidence already of 
record.  In that regard, the Board does not dispute that the 
veteran currently has a back disorder.  However, there is no 
competent medical evidence of record that any current back 
disorder is related to an incident of the veteran's active 
military service.  Moreover, there is no medical evidence of 
record that the veteran has allergies with skin 
manifestations that were incurred during active military 
service.  As such, the additional evidence is not material, 
since it does not bear directly and substantially upon the 
specific matters under consideration in this appeal.  See 
38 C.F.R. § 3.156(a).  

The Board also acknowledges the veteran's statements and 
testimony, as well as various lay statements submitted by the 
veteran's relatives and friends, that she currently has the 
claimed disorders as a result of her military service.  
Nevertheless, inasmuch as competent medical evidence on this 
point has not been presented, in the context of this appeal, 
unsupported lay evidence, even if considered "new," may not 
serve as a predicate to reopen the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995).  

In short, the law is clear that the veteran may only reopen 
her claims for service connection for allergies with skin 
manifestations and for a back disorder if new and material 
evidence is submitted.  Here, as set forth above, such 
evidence would include competent medical evidence of a nexus, 
or link, between a current medical diagnosis of an allergy 
with skin manifestations, and of a back disorder, and an 
incident of military service.  No such evidence has been 
associated with the record.  Furthermore, the Board is 
unaware of the existence of any evidence that if obtained, 
would constitute new and material evidence sufficient to 
reopen the veteran's claims.  See McKnight v. Gober, 131 F.3d 
1483, 1485 ( Fed. Cir. 1997). 

Accordingly, the Board must conclude that the 1980 RO 
decision remains final as no new and material evidence has 
been submitted to reopen either claim in question.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen her claims for service 
connection for allergies with skin manifestations and for a 
back disorder, and an explanation as to why her current 
attempt to reopen her claims must fail.  See Graves v. Brown, 
9 Vet. App. 172, 173 (1996); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).

III.  Pension

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991).  There are three alternative 
regulations upon which a finding of permanent and total 
disability for pension purposes may be based.  In accordance 
with the VA Schedule For Rating Disabilities, one may 
establish that the veteran has a lifetime impairment which 
renders it impossible for the "average person" to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502.  This 
method requires rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
whether the veteran holds a combined one-hundred percent 
schedular evaluation for pension purposes.  If a veteran 
suffers the permanent loss of the use of both hands or both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becomes permanently helpless or permanently 
bedridden, the veteran will be considered permanently and 
totally disabled.  38 C.F.R. § 4.15.

Absent a combined one-hundred percent schedular evaluation, 
entitlement to a permanent and total disability rating for 
pension purposes may be established if there is evidence that 
the veteran has a lifetime impairment which precludes the 
veteran from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502; 38 C.F.R. § 4.17.  If there 
is only one such disability, it must be ratable at 60 percent 
or more; if there are two or more disabilities, there must be 
at least one disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he or she is then 
awarded a one-hundred percent schedular evaluation for 
pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b). 

A review of the record reveals that the veteran currently has 
no service-connected disabilities.  However, in the most 
recent rating decision of record, dated in December 1997, the 
RO determined that the veteran's nonservice-connected 
disabilities included major depression, evaluated as 30 
percent disabling; a back condition, evaluated as 
noncompensable; allergies, evaluated as noncompensable; 
stomach cramps, evaluated as noncompensable; anemia, 
evaluated as noncompensable; and alleged PTSD, evaluated as 
noncompensable; the combined disability evaluation for 
nonservice-connected disabilities is 30 percent.

As already noted, service-connection is not currently in 
effect for any of the veteran's disabilities.  The RO 
assigned a 30 percent evaluation for the veteran's 
nonservice-connected major depression, under the provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9434, which evaluates 
major depressive disorder under the general rating formula 
for mental disorders.  That formula provides a 30 percent 
evaluation if there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, mild memory loss.  A 50 percent 
evaluation is assigned for occupational and social impairment 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (1998).

The recent evidence of record, as reflected by the October 
1997 VA examination, indicates that the veteran appeared 
casually dressed, cooperative, and well-oriented as to all 
spheres.  She spoke clearly, and her answers were coherent 
and relevant, and her affect was with full range.  Her mood 
was one of irritability.  She complained of flashbacks to an 
incident in service, in which she became pregnant.  She 
denied hallucinations or delusions, as well as homicidal 
thoughts.  Her memory of recent and remote events was good.  
Based on the foregoing evidence, the Board finds that the 
veteran's nonservice-connected depression is most 
appropriately evaluated as 30 percent disabling, but no 
higher.  The veteran appears to be generally functioning well 
with routine behavior and conversation.  Although she 
complained of flashbacks, displayed a depressed mood, and was 
seeking psychiatric treatment, she did not manifest symptoms 
such as panic attacks, difficulty in understanding complex 
commands, memory impairment, impaired judgment or impaired 
abstract thinking.  In short, the Board finds that a 30 
percent evaluation is appropriate.  (Since the veteran filed 
his claim for a permanent and total disability rating for 
pension purposes after November 7, 1996, the criteria for 
rating mental disorders in effect prior to that date are not 
for application.) 

In regard to the veteran's nonservice-connected back 
disorder, the Board notes that the RO assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299.  The Board finds has reviewed the 
veteran's complaints of back pain, in conjunction with the 
clinical evidence of record, and finds that the veteran's 
back pain is most appropriately rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, for lumbosacral strain.  That 
code provision provides for a noncompensable evaluation for 
lumbosacral strain with slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  
Reviewing the medical evidence of record, the Board notes 
that a July 1993 private medical record from Rush Anchor 
reveals some pain on back flexion.  However, the record is 
otherwise negative for any objective finding of limited back 
function due to pain.  A record dated in August 1993, from 
the Anchor Organization for Health Maintenance, reveals that 
the veteran was seen for complaints of low back pain, 
although she had full range of motion.  Other prior diagnoses 
of record, as referenced in Part II of this decision, reflect 
no more than lumbosacral strain, with no findings of limited 
motion, or pain on motion.  In short, the Board finds no 
evidence of record that warrants more than a noncompensable 
evaluation for a back disorder.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

In regard to the veteran's nonservice-connected allergies, 
evaluated by the RO as noncompensable, the Board finds no 
evidence of record of allergies, and as such, there is no 
basis for a compensable evaluation.

As for the veteran's nonservice-connected stomach cramps, 
evaluated as noncompensable, the Board notes that the medical 
evidence of record, particularly as reflected in the August 
1995 VA examination, reveals that the veteran complained of a 
burning sensation in her substernal areas, which was relieved 
with antacids.  The examiner indicated that the veteran's 
symptoms were suggestive of gastrointestinal reflux.  The RO 
assigned a noncompensable evaluation for the veteran's 
nonservice-connected stomach cramps, pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7399.  See 38 C.F.R. § 4.27.  The 
Board has reviewed all of the diagnostic code provisions for 
evaluating the digestive system, and finds no basis for 
assignment of a compensable evaluation.  See 38 C.F.R. 
§ 4.114, Diagnostic Codes 7200-7348.  In that regard, the 
veteran's symptoms consist of a burning sensation at most, 
which she indicated was relieved by antacids.  In the absence 
of more severely disabling symptomatology, there is simply no 
basis for a compensable evaluation for stomach cramps.  

As to the remaining nonservice-connected disabilities, the 
Board finds no evidence of record that the veteran currently 
suffers from allergies, anemia, and/or PTSD, and as such, 
there is no basis to assign a compensable evaluation.  

In summary, after considering the veteran's nonservice-
connected disabilities in conjunction with the evidence of 
record and the pertinent schedular criteria, the Board 
concludes that the currently assigned ratings are correct, 
and the veteran's combined rating, achieved by applying the 
Combined Ratings Table of 38 C.F.R. § 4.25, correctly results 
in a 30 percent evaluation.  No other significant 
disabilities are reported.

The record does not show that the veteran is blind, that she 
suffers from a loss of use of the hands or feet, that she is 
permanently bedridden or that she is otherwise permanently 
helpless so as to warrant a finding of permanent and total 
disability under the provisions of 38 C.F.R. § 4.15.  
Moreover, based on a review of the medical evidence, the 
Board concludes that there are no clinical findings 
indicating that the veteran's nonservice-connected 
disabilities, as described above, would preclude an average 
person from sustaining some level of gainful employment.  
38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15.  Further, the 
veteran's disabilities do not result in a combined evaluation 
of at least 70 percent, and are thus, not representative of a 
total disability as contemplated by 38 C.F.R. §§ 4.16 and 
4.17.  

The veteran's most significant disability appears to be 
psychiatric in nature.  However, the record reflects that the 
veteran is nevertheless able to function, in that she is able 
to perform activities of everyday living, including working 
as a receptionist.  As such, the Board is unable to find that 
a basis exists for favorable action on the pension claim 
under the provisions of 38 C.F.R. § 3.321(b)(2).  In this 
regard, the Board notes that the veteran is 48 years old, has 
a high school education and two years of college, and the 
most recent evidence of record reveals that she is currently 
employed as a receptionist, and has been for ten years.  Upon 
consideration of the veteran's disabilities, as well as her 
age, education, and occupational history, the Board is not 
persuaded that the veteran is permanently and totally 
disabled.  The Board acknowledges the seriousness of the 
veteran's depression, and her complaints of allergies, back 
pain, stomach cramps, anemia, and PTSD.  Significantly, 
however, no physician has provided an opinion to support the 
veteran's contention that his disabilities prevent her from 
working, and in fact, it appears that the veteran is 
currently working.  In short, the Board finds no basis to 
refer this matter for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(2).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for entitlement to a permanent 
and total disability rating for pension purposes.  In other 
words, there is no such approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
which would give rise to a reasonable doubt in favor of the 
veteran.  Should the veteran's disability picture change in 
the future or should she obtain a favorable medical opinion 
regarding unemployability, she may qualify for an increased 
rating for one or more of his disabilities, which may bring 
her closer to the criteria for a permanent and total 
disability rating for pension purposes or qualify on an 
extra-schedular basis.  However, at present the evidence is 
not in equipoise and the record affords no basis to grant the 
veteran's claim.  
















ORDER

In the absence of evidence of well grounded claims, service 
connection for anemia, for an upper respiratory condition, 
for depression/nervousness, and for PTSD is denied.

New and material evidence has not been presented to reopen 
claims for service connection for allergies with skin 
manifestations, and for a back disorder, and those claims are 
denied.

The requirements for entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

